34 So. 3d 117 (2010)
Troy Lee MILLS, Appellant,
v.
DEPARTMENT OF CORRECTIONS, Appellee.
No. 3D09-565.
District Court of Appeal of Florida, Third District.
April 14, 2010.
*118 Patric L. Jones, Fort Lauderdale, for appellant.
Sheron Wells, Assistant General Counsel, Department of Corrections, for appellee.
Before WELLS and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
The issue in this case is governed by Meola v. Department of Corrections, 732 So. 2d 1029 (Fla.1998), from which we have no power or authority to depart. In addition, we see no reason to certify the issue to the Supreme Court, as requested.
Affirmed.